Campbell, J.,
delivered the opinion of the court.
The Board of Supervisors had the right to discontinue the-public road ; but the proper construction of the order of the board is, that it did not purpose to surrender the right of the public to the road designated, but merely to discharge the overseer and hands from that district. It is certain that the board did not consent that the road should be closed, for the order in express terms directs that it shall ‘ ‘ be kept open as a private right of way.” It is difficult to tell what was the precise meaning of keeping the road “ open as a private right of way,” but it is manifest that the road was to be “ kept open;” and, until an unequivocal surrender by the Board of Supervisors of the right of the public to the road, the owner of the fee had no right to close it.
It was proper for the board, at any time, to appoint an overseer and persons to work the road, and the order of August 7, 1877, doing this was a valid exercise of power.
Decree affirmed.